Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 0:19-CV-62857

  SIDOLES MARC,

          Plaintiff,

  vs.

  PHONENIX MANAGEMENT SERVICES, INC.,

        Defendant.
  ______________________________/

                                              COMPLAINT

          Plaintiff, Sidoles March, sues Defendant, Phoenix Management Services, Inc., based on

  the following good cause:

                                  Parties, Jurisdiction, and Venue

          1.      Plaintiff, Heriberto Puig Ortega, was and is a resident of Miami-Dade

  County, Florida, at all times material, and he is sui juris.

          2.      Plaintiff was a non-exempt employee of Defendant.

          3.      Plaintiff consents to join in this lawsuit.

          4.      Defendant, Phoenix Management Services, Inc., is a sui juris Florida for-

  profit corporation with its principal place of business and registered agent in this District and it

  conducts its for-profit business in Broward County.

          5.      Defendant was Plaintiff’s employer for purposes of the FLSA, as the term

  “employer” is defined by 29 U.S.C. §203 (d).




                                                      1


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 2 of 8



          6.      This Court has jurisdiction over the subject matter of this action pursuant to 29

  U.S.C. § 216(b) and 28 U.S.C. § 1331 and supplemental/pendent jurisdiction over Plaintiff’s

  related state law claim(s).

          7.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts

  business in this District, because the corporate Defendant maintains its principal place of business

  in this District, and because most if not all of the operational decisions were made in this District,

  while Plaintiff worked in Miami-Dade County, where payment was to be received.

                                          Background Facts

          8.      Defendant regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendant’s business an enterprise covered

  under the Fair Labor Standards Act.

          9.      Defendant has been at all times material engaged in interstate commerce in the

  course of their provision of condominium management and related services which, traditionally,

  cannot be performed without using goods, materials, supplies, and equipment that have all

  moved through interstate commerce.

          10.     Defendant engages in interstate commerce in the course of its design and

  maintenance of websites, provision of “online services”, submission of billings and receipt of

  payment involving out-of-state payors, as well as its regular and recurrent transmission of

  telephonic and digital signals outside of the State of Florida.

          11.     Defendant further regularly and recurrently conducts ecommerce through its

  website, https://phoneixfla.com, which it registered through Tucows, Inc., a foreign corporation.



                                                    2


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 3 of 8



          12.     Defendant’s annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

          13.     Plaintiff worked for Defendant from October 2017 through and including

  October 11, 2019.

          14.     Plaintiff’s work for Defendant was actually in or so closely related to the

  movement of commerce while he worked for Defendant that the Fair Labor Standards Act

  applies to Plaintiff’s work for Defendant.

          15.     Plaintiff worked for Defendant a maintenance worker who performed pressure

  cleaning, pressure washing, picking up garbage, and general maintenance at and around

  buildings located in Broward County, Florida.

          16.     During this time, Plaintiff regularly and routinely pressure washers, cellular

  telephones, fuel, oil, brooms, and other goods and supplies that moved through interstate

  commerce.

          17.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment, such records are in Defendant’s exclusive custody.

          18.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          19.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                           COUNT I – FLSA OVERTIME VIOLATION

        Plaintiff reincorporates and re-alleges all preceding paragraphs as though set forth fully

  herein and further alleges as follows:



                                                   3


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 4 of 8



         20.     Plaintiff and Defendant that Plaintiff would receive an hourly rate of

  $12.00/hour, which Defendant later raised to $12.50/hour.

         21.     Defendant utilized a 15-day pay period to pay Plaintiff the wages that he earned.

         22.     Plaintiff routinely worked in excess of 40 hours per week without receipt of

  overtime pay at a rate of one and one-half times his regular rate of pay for all hours worked

  beyond 40 in a workweek.

         23.     Defendant failed and refused to pay Plaintiff overtime wages calculated at time

  and one-half of his regular hourly rate of pay per hour for all hours worked over 40 hours in a

  given workweek.

         24.     Defendant willfully and intentionally refused to pay Plaintiff wages at a rate of one

  and one-half times his regular rate of pay for each of the overtime hours he worked during the

  relevant time period.

         25.     Defendant either recklessly failed to investigate whether its failure to pay Plaintiff

  an overtime wage for the hours he worked during the relevant time period violated the Federal

  Wage Laws of the United States, it intentionally misled Plaintiff to believe that Defendant was

  not required to pay him overtime, and/or Defendant concocted a scheme pursuant to which it

  deprived Plaintiff of the overtime pay earned.

         26.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

       WHEREFORE Plaintiff, Sidoles Marc, demands the entry of a judgment in his favor and

  against Defendant, Phoneix Management Services, Inc., after trial by jury and as follows:

                 a.       That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.
                                                   4


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 5 of 8



                         § 216(b) – or interest on the unpaid wages if no liquidated damages are

                         awarded;

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendant be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendant to be in willful violation of the overtime

                         provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.

        COUNT II – RETALIATORY DISCHARGE IN VIOLATION OF THE FLSA

         Plaintiff reincorporates and re-alleges paragraphs 1 through 20 as though set forth fully

  herein and further alleges as follows:

         27.     Plaintiff had an exemplary employment history with Defendant.

         28.     Plaintiff then objected and/or complained to Defendant about its failure to pay

  him overtime pay calculated at one and one-half times his regular rate of pay for all of the hours

  that he was working beyond 40 hours in a workweek.

         29.     Plaintiff last objected and/or complained to Defendant on September 26, 2019.

         30.     Within the ensuing week, Defendant retaliated against Plaintiff by terminated his

  employment as a result of his objection(s)/complaint(s) about not being paid overtime wages for
                                                   5


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 6 of 8



  all of the overtime that he worked.

         31.     Section 215(a)(3) of 29 U.S.C. makes it unlawful for an employer to retaliate

  against an employee who seeks to enforce her rights under the FLSA.

         32.     Defendant violated 29 U.S.C. §215(a)(3) of the FLSA and showed reckless

  disregard for the provisions of the FLSA concerning retaliation by taking adverse actions against

  Plaintiff because he objected/complained about not receiving overtime pay for all of the

  overtime hours that he worked.

         33.     Plaintiff suffered the loss of his job, his income, his identity, and suffered

  emotionally losses as a direct and proximate result of Defendant’s retaliatory conduct.

         WHEREFORE Plaintiff, Heriberto Puig Ortega, demands the entry of a judgment in his

  favor and against Defendant, Phoneix Management Services, Inc., after trial by jury and as

  follows:

                 a.     That Plaintiff recover compensatory damages for compensatory/actual

                        damages including lost wages, lost opportunity to earn wages, future lost

                        wages, and an equal amount of liquidated damages as provided under the

                        law and in 29 U.S.C. § 216(b);

                 b.     That Plaintiff recover prejudgment interest if the Court does not award

                        liquidated damages;

                 c.     That Plaintiff recover for the mental anguish and distress caused by

                        Defendant’s retaliatory conduct;

                 d.     That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to the FLSA;

                 e.     That Plaintiff recover all interest allowed by law; and
                                                  6


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 7 of 8



                 f.      Such other and further relief as the Court deems just and proper.

        COUNT III – VIOLATION OF THE FLORIDA WHISTLEBLOWER’S ACT

         Plaintiff reincorporates and re-alleges paragraphs 1 through 20 as though set forth fully

  herein and further alleges as follows:

         34.     Plaintiff had an exemplary employment history with Defendant.

         35.     Plaintiff “perform[ed] services for and under the control and direction of an

  employer for wages or other remuneration,” for Defendant, and so Plaintiff was an employee of

  Defendant at all times material, as the term “employee” is defined by Fla. Stat. §448.101(2).

         36.     Defendant was at all times material a “private individual, firm, partnership,

  institution, corporation, or association that employs ten or more persons,” and so Defendant was

  Plaintiff’s employer, as the term “employer is defined by Fla. Stat. §448.101(3).

         37.     Plaintiff complained to Defendant about his reasonable and good faith belief that

  it was violating his FLSA rights by failing to pay him all of the overtime wages that he earned.

         38.     The FLSA is a “law, rule, or regulation” as the term is defined by Fla. Stat.

  §448.101(4) (“includes any statute or ordinance or any rule or regulation adopted pursuant to any

  federal, state, or local statute or ordinance applicable to the employer and pertaining to the

  business.”)

         39.     Defendant disregarded the law and retaliated against Plaintiff shortly after they he

  objected/complained about his not receiving overtime pay for all of the overtime hours he

  worked, including by terminating Plaintiff’s employment.

         40.     By initiating adverse employment actions against Plaintiff as aforesaid, Defendant

  violated the Florida Whistleblower Act.



                                                   7


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62857-KMW Document 1 Entered on FLSD Docket 11/18/2019 Page 8 of 8



         41.      Plaintiff was damaged and suffered a loss of his benefits, seniority rights, wages,

  and other remuneration as a direct and proximate result of Defendant’s retaliatory conduct.

        WHEREFORE Plaintiff, Sidoles Marc, demands the entry of a judgment against

  Defendant, Phoneix Management Services, Inc., after trial by jury for compensatory damages

  including her lost benefits, lost seniority rights, lost wages past and future, lost benefits, and other

  remuneration (including paid time off), reinstatement to the same or equivalent position,

  attorneys’ fees pursuant to Fla. Stat. §448.103, costs, all interest allowed by law, and for such

  other and further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all issues so triable.



                  Dated this 18th day of November 2019.

                                                           Respectfully Submitted,


                                                           s/Brian H. Pollock, Esq.
                                                           Brian H. Pollock, Esq. (174742)
                                                           brian@fairlawattorney.com
                                                           FAIRLAW FIRM
                                                           7300 N. Kendall Drive
                                                           Suite 450
                                                           Miami, FL 33156
                                                           Tel: 305.230.4884
                                                           Counsel for Plaintiff




                                                      8


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
